POPE, Justice.
This is an appeal from a judgment of the County Court at Law which suspended Stella Moreno Patron’s operator’s license and Frank Patron’s vehicle registrations. By this appeal they urge that the Department of Public Safety failed to discharge the burden of proof. The point is good and the judgment must be reversed.
The Department relied wholly upon four documents. They were the accident report, a death certificate, and the notices from the Department to each of the appellants that their license and registrations would, in the future, be suspended unless they deposited the required security. Sec. 5, Art. 6701h, Vernon’s Tex.Civ.Stats. .The accident report was prepared and signed by an investigating policeman. Neither he nor any other person testified about the facts. The report was improperly admitted in evidence over proper objection. Sec. 42, Article 6687b; Sec. 47, Art. 6701d, Vernon’s Tex.Civ. Stats.
There was no proof that appellants had failed to give the required security. Notices that security must be deposited at a future date is not proved by the mere passage of that date. Janssen v. Texas Department of Public Safety, Tex.Civ.App., 322 S.W.2d 313.
The judgment is reversed and the orders suspending the license and registrations are set side.